Citation Nr: 0504317	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-04 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of facial 
and dental injuries.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded this case back 
to the RO for further development in May and September of 
2000.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have a current facial or dental 
disorder that is etiologically related to service.


CONCLUSION OF LAW

Residuals of facial and dental injuries were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
For reasons described in further detail below, the Board has 
determined that a VA examination addressing the etiology of 
the veteran's claimed disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in a December 
2003 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the December 2003 
letter was not given prior to the first AOJ adjudications of 
his claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  After the notice was provided, the veteran's claim 
was readjudicated in a May 2004 Supplemental Statement of the 
Case.  The veteran has thus been provided with every 
opportunity to submit evidence and argument in support of his 
claim, as well as to respond to VA notices.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are negative for any 
injuries to the face, jaw, or teeth.  The earliest evidence 
suggesting such problems is a December 1986 VA treatment 
record, which contains a notation of a reported "history of 
trauma to teeth in 1980."  The examiner noted slight 
loosening of the upper incision tooth and rendered a 
diagnosis of status post dental trauma but did not provide 
further commentary as to the etiology of such a problem.  An 
October 1991 VA dental evaluation revealed moderate 
gingivitis, slight calculus, severe bruxism, and moderate 
alveolar bone loss (as shown by x-ray).  An October 1992 VA 
dental note reflects that tooth #8 was missing.  Following an 
October 1994 vehicular accident, the veteran was treated for 
facial abrasions at a private facility.  Also, a VA hospital 
report from September and October of 1995 contains a notation 
of increasing tightness of the jaw.  Finally, during a 
November 2001 mental health evaluation, the veteran reported 
a head injury in service, which apparently had not caused 
"any significant impairments in life."  None of the 
aforementioned records suggests a causal relationship between 
a current facial, jaw, or dental disorder and any incident of 
service.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed residuals of facial and dental injuries.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
facial and dental injuries, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of facial and dental injuries is denied.


REMAND

In regard to the veteran's claim for service connection for a 
psychiatric disorder, the Board observes that he has sought 
mental health treatment since September 1984.  In a July 1986 
report, a private psychologist noted that the veteran had "a 
chronic psychotic thought process," possibly schizophrenia, 
paranoid type.  This psychologist noted that the veteran's 
symptoms included confusion regarding his sexual orientation, 
in view of a history of several homosexual contacts "perhaps 
involving his armed services situation."  Subsequent private 
and VA medical records have shown frequent treatment for 
paranoid-type schizophrenia.  Notably, a report of VA 
hospitalization from August to November of 1986 contains a 
notation of "a long history of mental illness."  Given this 
evidence, the Board finds that a VA psychiatric examination 
addressing the etiology of the veteran's disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination addressing the 
etiology of his current psychiatric 
disorder, including schizophrenia.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  Based on a claims file 
review and the examination findings, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's current 
psychiatric disorder is etiologically 
related to his period of active service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to ensure full compliance with 
VA's due process requirements, and the Board intimates no 
opinion as to the ultimate merits of this appeal.  The 
veteran has the right to submit additional evidence in 
conjunction with his claim.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


